Citation Nr: 1439726	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  07-16 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Esq.


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1981 to January 1985.  He died in March 2006.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.


FINDINGS OF FACT

The evidence shows diabetes mellitus II began in service and contributed to the Veteran's death.

CONCLUSION OF LAW

The criteria to establish dependency and indemnity compensation (DIC) on the basis of service connection for the cause of the Veteran's death have been met. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant brought a claim for service connection for the cause of the Veteran's death in May 2006.  The Veteran passed away in March 2006.  He was not service-connected for any disabilities at the time of his death.  In light of the Board's decision to grant the claim, discussion of compliance with the Veterans Claims Assistance Act is not necessary.

A surviving spouse of a qualifying veteran who died as a result of a service-connected disability is entitled to receive dependency and indemnity compensation. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

To warrant service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by service was either the principal or contributory cause of death.  A disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The evidence shows diabetes mellitus II was incurred in service and contributed to the Veteran's death.  In the March 2006 Certificate of Death, the medical examiner attributed the cause of death to cardiac arrest with diabetes and obesity as risk factors.  In a July 2014 opinion, Dr. TKG also concluded that diabetes contributed to the Veteran's cause of death.

The Veteran was diagnosed with diabetes in 1989, approximately 5 years after active service.  There are no tests for diabetes or impaired glucose tolerance in the service records.  Service personnel records from June 1982 and April 1984 show the Veteran was enrolled in the Navy Weight Management program to control his increasing weight.  Service medical records also show increased weight from the time the Veteran entered service to his separation.  

July 2014 opinions from Drs. ESG and TKG conclude that this increase in weight during service is at least as likely as not the incurrence of metabolic syndrome and onset of diabetes.  Dr. ESG reasoned that the weight gain must be viewed as a medical "event" indicative of the onset of disease pathology, which is used to trace the onset of metabolic syndrome and diabetes mellitus II to active duty.  Dr. TKG notes medical research documenting the correlation between obesity, particularly fat stored at waist level, with metabolic syndrome and diabetes.  He explained that the physical examination findings from service of increased weight and waist size evidence the onset of metabolic syndrome.  There is no evidence of record against these opinions.  As such, the evidence shows that the Veteran's diabetes began in service.

Again, the death certificate and Dr. TKG consider diabetes a factor contributing to the Veteran's death.  Dr. TKG explained that metabolic syndrome is a well-established component of diabetes and a known risk factor for cardiovascular disease.  Therefore, service connection for diabetes, as a cause of the Veteran's death, is established.  See 38 C.F.R. 3.312.        

As the benefit on appeal may be granted based on service connection for diabetes, discussion of the claim for cause of death due to radiation exposure is moot. 


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


